United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF THE ARMY, FIRE
PROTECTION DIVISION, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1882
Issued: April 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 10, 2009 appellant filed a timely appeal from a May 7, 2009 decision of the
Office of Workers’ Compensation Programs regarding an overpayment of compensation.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,933.00 for the period January 6 to 30, 2009;
and (2) whether the Office properly denied waiver of recovery of the overpayment.

1

Appellant submitted new evidence accompanying his request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before the Office at the time it issued its final decision. See 20
C.F.R. § 501.2(c).

On appeal, appellant contends that he was entitled to all compensation received. He also
asserts that he provided financial information as requested by the Office.
FACTUAL HISTORY
The Office accepted that on April 25, 2008 appellant, then a 41-year-old firefighter
working a 72-hour weekly schedule, sustained a ruptured left biceps tendon when carrying a
heavy bag in the performance of duty. Appellant underwent a left distal biceps tendon repair on
May 21, 2008, authorized by the Office. He received total disability compensation through
July 10, 2008, when he returned to light-duty work for 40 hours a week.
Beginning July 10, 2008, appellant received wage-loss compensation on the supplemental
rolls for 44 hours a week: 32 hours due to the schedule reduction from 72 to 40 hours a week,
and 12 additional hours to attend physical therapy appointments. As of January 2, 2009, his
compensation every four weeks was $2,416.24. On March 4, 2009 the Office issued an
electronic compensation payment for $4,349.24, for 176 hours of wage loss from January 6
to 30, 2009.
By notice dated April 6, 2009, the Office advised appellant of its preliminary
determination that an overpayment of $1,933.00 was created as payment from January 6 to
30, 2009 was based on a 40-hour workweek and not his 72-hour date-of-injury work schedule. It
issued appellant $4,439.24 in compensation whereas he was only entitled to $2,416.24, a
difference of $1,933.00. The Office found he was not at fault in creation of the overpayment. It
afforded him 30 days to submit additional evidence and argument, including an overpayment
recovery questionnaire. Appellant did not respond prior to May 7, 2009.
By decision dated May 7, 2009, the Office finalized the April 6, 2009 overpayment in the
amount of $1,933.00 from January 6 to 30, 2009. It found that, although appellant was not at
fault in creation of the overpayment, he was not eligible for waiver as he did not submit financial
information as requested. The Office directed appellant to repay the debt in full within 30 days
or make arrangements for its recovery.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.3 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”4 The
Office’s procedure manual identifies various situations when overpayments of compensation
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8129(a).

2

may occur, including when a claimant receives compensation for total disability after returning
to work.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a ruptured left biceps tendon on
April 25, 2008. At the time of the injury, he worked 72 hours a week as a firefighter. On
July 10, 2008 appellant returned to work for 40 hours a week. He received compensation for 44
hours of wage loss a week, based on his 72-hour-a-week date-of-injury schedule. For the period
January 6 to 30, 2009, the Office issued $4,439.24 in compensation, based on a 40-hour-a-week
schedule. Appellant was entitled to only $2,416.24 based on his 72-hour weekly date-of-injury
schedule. The Office therefore found a $1,933.00 overpayment. The Board finds that the
Office’s calculations are correct.
On appeal, appellant contends that he was entitled to all compensation paid to him from
January 6, to 30, 2009. The evidence of record, however, establishes that the $4,439.24
compensation payment issued for that period was based on an incorrect work schedule.
Appellant was not entitled to the full amount. The Board finds that the Office correctly
determined that appellant received an overpayment of compensation in the amount $1,933.00 for
the period in question.6
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.7 These statutory
guidelines are found in section 8129(b) of the Act which states: Adjustment or recovery of an
overpayment by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.8 Since the Office found appellant to be
without fault in the creation of the overpayment, then, in accordance with section 8129(b), the
Office may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations9 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2.a
(May 2004).
6

Alberto Pineiro, 51 ECAB 310 (2000).

7

Robert Atchison, 41 ECAB 83 (1989).

8

See 5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.436.

3

ordinary and necessary living expenses; and (b) the beneficiary’s asserts do not exceed a
specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12 The overpaid individual is responsible for providing
information regarding income, assets and expenses as specified by the Office to determine
whether or not recovery of an overpayment would defeat the purpose of the Act or be against
equity and good conscience. This information will also be used to determine the repayment
schedule, if necessary. Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be considered until the
requested information is furnished.13
ANALYSIS -- ISSUE 2
The Office found that as appellant was not at fault in the matter of the $1,933.00
overpayment, he was eligible for consideration of waiver.
Appellant bears responsibility for providing the financial information necessary to
support a request for waiver. The Office requested that he provide financial information and
submit and overpayment recovery questionnaire within 30 days of the preliminary overpayment
notification. Appellant did not submit the requested documentation within the 30-day time
period. Although he contends on appeal that he submitted financial information, the record does
not establish that it was received by the Office prior to the final decision or the overpayment.
The Office denied waiver based on appellant’s failure to provide financial information as
requested. The Board finds that the Office properly denied waiver of the overpayment.14
As appellant did not submit financial information, there is no evidence that recovery of
the overpayment would defeat the purpose of the Act or be against equity and good conscience.

10

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (May 2004).
11

Sherry A. Hunt, 49 ECAB 467 (1998).

12

20 C.F.R. § 10.437 (1999).

13

Id. at § 10.438. See Madelyn Y. Grant, 57 ECAB 533 (2006).

14

20 C.F.R. § 10.438.

4

Therefore, the Office properly denied waiver. The Board will affirm the Office’s May 7, 2009
decision.15
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,933.00. The Board further finds that the
Office properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2009 is affirmed.
Issued: April 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that it does not have jurisdiction to review the Office’s finding regarding how the overpayment
should be recovered. The Board’s jurisdiction is limited to reviewing those cases where the Office seeks recovery
from continuing compensation under the Act. Judith A. Cariddo, 55 ECAB 348, 353 (2004).

5

